138 Ga. App. 841 (1976)
227 S.E.2d 524
BATTLES
v.
BATTLES et al.
51796.
Court of Appeals of Georgia.
Argued February 2, 1976.
Decided June 8, 1976.
Page, Scrantom, Harris, McGlamry & Chapman, Joan Swift, for appellant.
H. Palmer Carr, Jr., Assistant U. S. Attorney, Schumacher, Collins & Oates, Samuel W. Oates, Jr., Thomas O. L. Collins, for appellee.
BELL, Chief Judge.
This is a post-judgment garnishment case which was commenced prior to July 1, 1975, pursuant to our then existing garnishment statutes. The Supreme Court in Coursin v. Harper, 236 Ga. 729, held that the Georgia procedure for pre-judgment and post-judgment garnishment as it existed prior to July 1, 1975, failed to provide due process and was unconstitutional. Coursin *842 controls and the judgment of the trial court for the plaintiff must be reversed.
Judgment reversed. Clark and Stolz, JJ., concur.